Citation Nr: 1435858	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of degenerative disc disease, thoracolumbar spine, with intervertebral disc syndrome, initially rated as 20 percent disabling.

2.  Evaluation of radiculopathy of the right lower extremity, initially rated as 10 percent disabling.

3.  Evaluation of radiculopathy of the right lower extremity, rated as 20 percent disabling from July 29, 2008.

4.  Evaluation of radiculopathy of the left lower extremity, initially rated as 10 percent disabling.

5.  Evaluation of radiculopathy of the left lower extremity, rated as 20 percent disabling from July 29, 2008.

6.  Evaluation of residuals, status-post compression fracture of the cervical spine, initially rated as 10 percent disabling.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to February 1980 and from May 1982 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the June 2005 rating decision, the RO denied service connection for bilateral hearing loss, and granted service connection for degenerative disc disease of the thoracolumbar spine; a 20 percent disability rating was assigned effective January 13, 2005.  The June 2005 rating decision also granted service connection for right and left lower extremity radiculopathy, and assigned a 10 percent disability rating for each extremity, effective January 13, 2005.  Service connection was also granted for residuals, status-post compression fracture of the cervical spine; a noncompensable disability rating was assigned effective January 13, 2005.

The March 2006 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and a gastrointestinal disorder, and his claims for increased disability ratings for degenerative disc disease of the thoracolumbar spine and radiculopathy of the right and left lower extremities; an increased, 10 percent disability rating was assigned for the Veteran's residuals, status-post compression fracture of the cervical spine, effective January 13, 2005.

A November 2008 rating decision, in pertinent part, recharacterized the Veteran's degenerative disc disease of the thoracolumbar spine as degenerative disc disease of the thoracolumbar spine with intervertebral disc disease, but denied an increased rating.  The November 2008 rating decision also granted increased 20 percent disability ratings for the service-connected right and left lower extremity radiculopathy, effective July 29, 2008.  The Veteran has not indicated that he agreed with the higher ratings assigned for his cervical spine disability and radiculopathy of the lower extremities.  Therefore, the grant of higher ratings is not a full grant of the benefits sought, and these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Veteran has submitted additional evidence after the last adjudication of these issues by the RO.  The Veteran's representative, acting on his behalf, waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for a gastrointestinal disorder and entitlement to a higher rating for service-connected residuals, status-post compression fracture, cervical spine, are being remanded for additional development.   These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the Veteran's degenerative disc disease, thoracolumbar spine, with intervertebral disc syndrome is manifest by pain, without spasm, abnormal gait or spinal contour.  Forward flexion is at times limited to 50 degrees.  

2.  Throughout the entire rating period on appeal, the Veteran's peripheral nerve involvement of the right lower extremity resulted in incomplete paralysis of the internal popliteal nerve, with moderate symptoms of pain and paresthesias of the legs, feet, and toes.  

3.  Throughout the entire rating period on appeal, the Veteran's peripheral nerve involvement of the left lower extremity resulted in incomplete paralysis of the internal popliteal nerve, with moderate symptoms of pain and paresthesias of the legs, feet, and toes.

4.  The Veteran does not have bilateral hearing loss disability for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for degenerative disc disease, thoracolumbar spine, with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

2.  The criteria for a disability rating of 20 percent, but no higher, for internal popliteal nerve involvement of the right lower extremity, for the period prior to July 29, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8524 (2013).

3.  The criteria for a disability rating higher than 20 percent for internal popliteal nerve involvement of the right lower extremity, for the period since July 29, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8524 (2013).

4.  The criteria for a disability rating of 20 percent, but no higher, for internal popliteal nerve involvement of the left lower extremity, for the period prior to July 29, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8524 (2013)

5.  The criteria for a disability rating higher than 20 percent for internal popliteal nerve involvement of the left lower extremity, for the period since July 29, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8524 (2013).

6.  Bilateral hearing loss was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The duty to notify was satisfied in this case by January 2005, February 2005, August 2008, and November 2013 letters to the Veteran.  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and lay statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected thoracolumbar spine disability and his radiculopathy, including history and clinical evaluation.  

The Veteran was also afforded a VA examination responsive to the claim for service connection of bilateral hearing loss.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disabilities have not materially changed and uniform evaluations are warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Lumbosacral spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Thoracolumbar Spine

According to the general rating formula, a 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent evaluation is to be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks during the previous 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks during the previous 12 months.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's degenerative disc disease, thoracolumbar spine, with intervertebral disc syndrome, most closely approximates the currently assigned 20 percent disability evaluation.  

At the September 2008 VA examination, the Veteran had flexion to 50 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  At the December 2010 VA examination, the Veteran had flexion to 80 degrees, extension to 20 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  At the August 2013 VA examination, the Veteran had flexion to 80 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  At the more recent, December 2013 VA examination, he had flexion to 65 degrees, extension to 15 degrees, lateral flexion to 15 degrees on the right and 20 degrees on the left, and lateral rotation to 30 degrees bilaterally, without additional loss of motion on repetitive use.  The Veteran's VA examination reports show tenderness, without spasm, guarding, or abnormal gait.  The VA examination reports and treatment records from the Naval Hospital, Desert Regional Medical Center, Desert Pain Care, and Hi-Desert Medical Center indicated that there was pain on motion, without weakness or atrophy; strength and reflex testing was normal.   There was no evidence of postural abnormalities or abnormalities of the musculature of the spine.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 20 percent evaluation for his service-connected degenerative disc disease, thoracolumbar spine, with intervertebral disc syndrome, for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 40 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine which is better than 30 degrees.  Here, the lay evidence has been considered; however, that evidence when accepted as correct does not establish that he is functionally limited to 30 degrees or less.  He does not experience incontinence or bowel complaints as a result of his degenerative disc disease, thoracolumbar spine, with intervertebral disc syndrome.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during the rating period on appeal.  

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  

It must be noted that in December 2013, a VA examiner indicated that he could not give an opinion as to any additional range of motion loss due to pain during repeated use or flare-ups as the Veteran did not have additional functional loss after repetitive motion on examination and based on testing.  Essentially, the examiner found that there was no additional range of motion loss after repetitive testing and that he could only speculate as to any functional loss during flare-ups as no additional loss was shown on testing.  The Board finds this an adequate explanation for not being able to comment on additional loss during flare up.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 20 percent disability rating.  

The evidence also shows that the Veteran's degenerative disc disease, thoracolumbar spine, with intervertebral disc syndrome, has not been productive of incapacitating episodes for the rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that he experiences incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that his treating physicians noted any incapacitating episodes or prescribed bed rest.  The Board recognizes that the Veteran and his wife have described episodes where they felt the Veteran was incapacitated.  See December 16, 2013 VA Back Conditions Disability Benefits Questionnaire; Statement from the Veteran's wife received April 29, 2014.  The VA examiner in December 2013 considered the Veteran's reports and still found that incapacitating episodes as described in the rating schedule were not present.  The Board finds the examiner's interpretation of the reports to be more probative regarding incapacitation than the Veteran and his wife's lay observations as the examiner is able to apply his medical knowledge to the reported observations.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  As the Veteran is separately evaluated for his neurological deficits of his right and left lower extremities, it is not for consideration here.  

Radiculopathy

The Veteran's radiculopathy of the right and left lower extremities is rated pursuant to 38 C.F.R. § 4.124(a) (Diseases of the Peripheral Nerves), Diagnostic Code 8524 (paralysis of the internal popliteal nerve); a 10 percent disability rating is assigned for each lower extremity prior to July 29, 2008 and a 20 percent disability rating is assigned for each lower extremity thereafter.   A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for complete paralysis: plantar flexion lost, frank adduction of the foot impossible; flexion and separation of the toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Upon consideration of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's radiculopathy of the right and left lower extremities most closely approximates a 20 percent disability evaluation, but no higher, for each lower extremity for the entire rating period on appeal.  

Private treatment records as well as treatment records from Bush Naval Hospital show that the Veteran had decreased sensation of the anterior thighs and great toes since at least 2003.   Nonetheless, there was no evidence of muscle atrophy or decreased strength upon evaluation.  At the September 2008 VA examination, the Veteran complained of bilateral leg pain; at the December 2010 VA examination, he complained of paresthesias.  During both examinations, lower extremity reflexes were 2+ and there was no lumbosacral motor weakness.  At the September 2008 VA examination, there were sensory deficits of both lower extremities; however, at the December 2010 VA examinations sensation was normal on the left with sensory deficits on the right.  The examiner in December 2010 specifically noted that there was no diagnosis for radiculopathy of the left lower extremity because there was no pathology to render a diagnosis.  

At the August 2013 VA examination, the Veteran reported experiencing numbness of the feet.  Testing revealed that the lower extremities had normal strength with no atrophy and reflexes were normal, except that the right knee had a hypoactive reflex.  Sensory examination was also normal; however, the Veteran did have mild, intermittent radicular pain in both lower extremities; mild paresthesias and/or dysesthesias in both lower extremities; and numbness in both lower extremities, mild on the left and moderate on the right.  There were no other signs or symptoms of radiculopathy.  The examiner described the radiculopathy as moderate on the right and mild on the right.  At the December 2013 examination, the Veteran had normal muscle strength in the lower extremities without atrophy.  Reflex examination was also normal.  Sensory examination revealed decreased sensation to light touch on the right.  Sensation on the left was normal.  The Veteran had no radicular pain, paresthesias, dysesthesias or numbness on the left.  On the right, he had moderate, intermittent radicular pain; mild paresthesias and/or dysesthesias; and moderate numbness.  There were no other signs or symptoms of radiculopathy.  The examiner indicated that the left lower extremity was not affected by radiculopathy and the right lower extremity radiculopathy was moderate in severity.    

Applying the facts to the criteria set forth above, specifically the reports and findings related to sensory deficits and radicular pain in both lower extremities, the Board finds that the Veteran is entitled to a 20 percent disability evaluation, but no higher, for the entire period on appeal. 38 C.F.R. §§ 4.3, 4.7. 

The evidence of record does not demonstrate that the Veteran experiences severe incomplete paralysis of the anterior popliteal nerve.  Thus, a schedular rating in excess of 20 percent is not warranted for radiculopathy of either lower extremity at any time during the course of the appeal.  Examiners have considered the Veteran's subjective complaints, history, diagnostic test results, and examination results and have categorized the Veteran's radiculopathy as mild or at most moderate.  The examination findings are the most probative evidence of record as they account for both the medical and lay evidence.  Importantly, at no time has the radiculopathy of either lower extremity been described as severe and the findings on examination and reports by the Veteran do not suggest that the radiculopathy is severe.  

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The evidence does not reflect that the Veteran's degenerative disc disease of the thoracolumbar spine and radiculopathy of the right and left lower extremities have resulted in marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Notably, the Veteran has not reported any hospitalizations as a result of these disabilities and no hospitalizations are shown in the record.  During the December 2010 VA examination, the examiner specifically commented that the Veteran had not been hospitalized for his thoracolumbar spine disability or radiculopathy.  The Veteran has also not described any marked interference with employment.  Examiners have noted that these disabilities may limit the amount of time the Veteran can stay still at work and have a moderate effect on his occupation as he had to switch to a desk job.  Such does not amount to marked interference with employment and does not render the rating schedule standards impractical.  The Veteran is receiving a 20 percent disability rating for his thoracolumbar spine disability, a 20 percent disability rating for left lower extremity radiculopathy, and a 20 percent disability rating for right lower extremity radiculopathy.  In this case, the rating schedule has resulted in ratings commensurate with the effects on employment noted by the Veteran and medical clinicians.  Therefore, the schedular standards are not impractical and referral for consideration of extraschedular ratings for these disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Despite the Veteran's complaints of bilateral hearing loss, the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for VA disability benefits purposes at any time.  He had a Maryland CNC speech recognition score of 96 percent for his right ear and 100 percent for his left ear at the December 2010 VA examination.  Pure tone thresholds at the relevant frequencies were all 25 decibels or less.  Similarly, his military and VA audiological evaluations show that the Veteran does not have sufficient hearing loss in either ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board has considered the Veteran's noise exposure and his assertions that his work during service resulted in noise exposure which caused his bilateral hearing loss.   Nonetheless, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear at any time.  Clearly the Veteran is competent to report a decrease in hearing acuity.  However, the results of the audiometric examination are controlling.

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

An evaluation in excess of 20 percent for degenerative disc disease, thoracolumbar spine, with intervertebral disc syndrome is denied.

Entitlement to a disability evaluation of 20 percent for radiculopathy of the right lower extremity is granted for the rating period prior to July 29, 2008, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.  

Entitlement to a disability evaluation of 20 percent for radiculopathy of the left lower extremity is granted for the rating period prior to July 29, 2008, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.  

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

In this case, the Veteran has not yet been provided with a VA examination as to the claim for service connection of a gastrointestinal disorder, so the Board may determine whether this disorder is related to his active service.  The Board observes that the Veteran reported that he was treated on 3 occasions in service for a gastrointestinal disorder, and submitted statements from fellow service members to corroborate his assertions as to symptoms and treatment during service.  In addition, a June 2009 letter from a treating provider indicates that the Veteran has a history of gastroesophageal reflux disease (GERD) and suggests that this disability is related to service.  A remand is therefore warranted to obtain an opinion on the questions as to whether the Veteran has a current gastrointestinal disorder and if so, whether it is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the December 2010 VA examination, the VA examiner noted that the Veteran had intervertebral disc syndrome involving the C7-T1 nerve roots which was a progression of the compression fracture of the cervical spine.  However, the August 2013 VA examination report states that the Veteran does not have intervertebral disc syndrome, neurological abnormalities, or signs or symptoms of radiculopathy.  The Veteran is not currently service-connected for disc disease or neurological manifestations due to his service-connected residuals, status-post compression fracture of the cervical spine. Regardless, it is unclear from the record whether the Veteran has radiculopathy or other neurological manifestations related to his service-connected residuals, status-post compression fracture of the cervical spine.  As such, the Board finds that the Veteran should be afforded an additional VA examination to determine if the Veteran has any neurological manifestations due to his service-connected residuals, status-post compression fracture of the cervical spine.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current gastrointestinal disorder is related to service.

The provider is advised that the Veteran is competent to report symptoms and past treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has any neurological manifestations due to his service-connected residuals, status-post compression fracture of the cervical spine.  The claims file should be made available to the examiner for review in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

3.  After completing all indicated development, the AOJ should readjudicate the claims in light of all the evidence of record.   If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


